Exhibit Conference Call Transcript CAT - Caterpillar Inc. Investor Call to Discuss Strategic Alliance and Expansion Plan for Illinois Event Date/Time: Jun. 12. 2008 / 4:00PM ET CORPORATE PARTICIPANTS Mike DeWalt Caterpillar Inc. - Director Investor Relations Jim Owens Caterpillar Inc. – Chairman and CEO Doug Oberhelman Caterpillar Inc. - Group President CONFERENCE CALL PARTICIPANTS David Raso Citigroup - Analyst Andrew Obin Merrill Lynch - Analyst Alex Blanton Ingalls & Snyder - Analyst Andy Casey Wachovia Security - Analyst Daniel Dowd Bernstein - Analyst Jamie Cook Credit Suisse - Analyst Mark Koznarek Cleveland Research - Analyst Eli Lustgarten Longbow Securities - Analyst Christine Kuvaki Avondale Partners - Analyst Joel Tiss Buckingham Research - Analyst Page 1 PRESENTATION Operator Good afternoon, ladies and gentlemen. Welcome to the Caterpillar conference call. (OPERATOR INSTRUCTIONS) It is now my pleasure to turn the floor over to your host, Mike DeWalt, Director of Investor Relations. Sir, the floor is yours. Mike DeWalt - Caterpillar Inc. - Director Investor Relations Thank you very much and good afternoon, everyone, and welcome to our conference call this afternoon.
